Title: To James Madison from Hodijah Baylies, 31 August 1804 (Abstract)
From: Baylies, Hodijah
To: Madison, James


31 August 1804, Collector’s Office, District of Dighton. “Enclosed is the deposition of Preserved Read, master of the Sloop Polly of Somerset in this District, which arrived here on the 25th. inst. from Turks Islands.
“On his outward bound passage from this port for Turks Islands, he was plundered by a French Privateer. He could obtain no information of the name of the privateer or of the commander.”
 